Citation Nr: 1545176	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  14-01 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center 
in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a heart condition.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel




INTRODUCTION

The Veteran had active service from September 1971 to June 1973, and from April 1975 to July 1993.  The Veteran died in August 2012.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama and a June 2013 rating decision of the VA RO and Pension Management Center in St. Paul, Minnesota.  

In August 2012, the appellant submitted a request to be substituted as the claimant for the purposes of processing the claims for service connection for a heart condition and sleep apnea to completion.  In a November 2012 letter, the RO determined that the appellant applied for and was a proper substitute claimant with respect to the Veteran's pending appeal.  As such, the Board finds that the appellant has been substituted as the claimant with respect to these issues.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1000 (2014).  The appellant's application for substitution as claimant also served as an application for accrued benefits.

This claim was previously before the Board in June 2015, at which time the Board remanded it for additional development.  The requested development has been completed, and the claim is properly before the Board for appellate consideration.


FINDINGS OF FACT

1.  The record does not reflect that the Veteran's heart condition is causally or etiologically related to service.

2.  The record does not reflect that the Veteran's sleep apnea is causally or etiologically related to service.

3.  The Veteran died on August [redacted], 2012.

4.  The cause of the Veteran's death, as shown on the death certificate, was end stage heart disease.

5.  At the time of his death, service connection was in effect for left elbow bursitis, rated 10 percent disabling; tinnitus, rated 10 percent disabling; and a perforated right ear drum, rated noncompensable.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a heart condition have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).

2.  The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

3.  The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1310 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  This notice requires VA to indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will attempt to obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (2014); 38 C.F.R. § 3.159 (2014).  The notice should inform the claimant about the information and evidence not of record that is necessary to substantiate the claim.  It should also inform the claimant about the information and evidence that VA will seek to provide, and the information and evidence the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

Certain additional notice requirements attach in the context of a claim for Dependency Indemnity and Compensation (DIC) benefits based on service connection for the cause of death.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  Generally, section 5103(a) notice for a DIC case must include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  The content of the section 5103(a) notice letter will depend upon the information provided in the claimant's application.  The notice requirements regarding the cause of death claim were satisfied in a June 2012 letter.

Prior to initial adjudication of the Veteran's claims regarding a heart condition and sleep apnea, a letter dated in January 2011 fully satisfied the duty to notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The VCAA also requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private treatment records have been obtained.  VA medical opinions were obtained July 2015, and the examiner provided well-reasoned rationales.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The appellant has not made the RO or the Board aware of any additional pertinent evidence that needs to be obtained in order to fairly decide the issues addressed in this decision, and have not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced her in the adjudication of these issues.  As there is no indication that there are additional records that need to be obtained that would assist in the adjudication of the claims, the duty to assist has been fulfilled.

II.  Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Service connection will also be presumed for certain chronic diseases, including heart disease, if manifest to a compensable degree within one year after discharge from service.  See 38 C.F.R. §§ 3.307, 3.309 (2014).

The Veteran submitted medical literature from the Mayo Clinic, which notes that a high red blood cell count may occur as a result of, among other things, heart failure, other types of heart disease, lung failure, and low oxygen levels due to poor heart or lung functioning.  The Veteran also submitted other medical literature, which states that sleep apnea can cause drops in blood oxygen levels.  On appeal, the appellant has put forth similar arguments.  The appellant argued in January 2014 that the sleep apnea caused low blood oxygen levels, which caused the heart condition. 

The service treatment records (STRs) show that the Veteran had elevated red blood cell counts on some blood tests.  An August 1983 blood test revealed an MCV of 97 µm3 where the normal range of values was listed as 87 ± 7 µm3, and a MCH of 32.9 pg where the normal range of values was listed as 29 ± 2 pg.  A September blood test 1985 revealed an MCV of 100.8 fL where the normal range of values was listed as 87 ± 7 fL, and a MCH of 34.6 pg where the normal range of values was listed as 29 ± 2 pg.  On a July 1993 medical history report the Veteran indicated that he had never had palpitations or a pounding heart or heart trouble.  The heart was normal at the July 1993 discharge examination.  The STRs also do not show any complaints, treatment, or diagnosis of sleep apnea or other sleep disorders.

An electrocardiogram from July 2003 private treatment showed old changes that suggested possible coronary artery disease, including old myocardial infarction.  There was nothing acute or active, and it was noted that the Veteran did not have a history of heart disease.  VA treatment records beginning in November 2006 show a diagnosis of ischemic congestive cardiomyopathy.  At an April 2011 VA Gulf War examination the Veteran reported that he began having fluid buildup of the body and shortness of breath in 2004 and that he was evaluated by a cardiologist and diagnosed with coronary artery disease and congestive heart failure.  In 2006 a pacemaker and defibrillator was placed in the chest wall.  At an April 2011 VA examination it was noted that the Veteran was diagnosed with sleep apnea and that he was treated with a C-PAP machine.  No opinion was provided on etiology.  The Veteran had another VA examination for sleep apnea in August 2012 at which no opinion was provided on etiology.  He also had a VA examination for heart conditions in August 2012 at which he was diagnosed with congestive heart failure and supraventricular arrhythmia with no opinion on etiology. 

In December 2013, a VA examiner reviewed the Veteran's record and opined that the Veteran's death was not caused by or a result of in-service events.  The examiner found that that the in-service EKGs were normal.  She specifically noted that a September 1981 EKG that was interpreted as showing poor R wave progression in leads V1 through V3 with questionable anterior MI had been over-read by the physician.  The examiner found no in-service history of ongoing elevated blood pressures and concluded that the Veteran did not have a diagnosis for hypertension or any kind of heart condition while in service.  The examiner further concluded that the Veteran developed significant heart disease after service due to tobacco abuse, alcohol abuse, hypertension, and hyperlipidemia.

To the extent that the Veteran's heart condition was due to the use of tobacco products, for claims received by VA after June 9, 1998 (as is the case here), a disability will not be considered service connected on the basis that it resulted from injury or disease attributable to a veteran's use of tobacco products during service.  See 38 U.S.C.A. § 110 (2014); 38 C.F.R. § 3.300 (2014).

In July 2015 a VA examiner reviewed the record and opined that it was less likely than not that the Veteran's heart condition had its onset during active service, or was caused by or otherwise etiologically related to his active service, to include as manifested by the elevated red blood cell count observed while in service.

The examiner noted that EKGs in the military consistently showed poor R wave progression in the anterior leads (V1 to V3) with a clear Q wave in lead V1 only.  After military service, a June 2006 adenosine myoview scan revealed evidence of a large anteroapical infarct.  If the Veteran had had a silent anteroapical infarct while in military, the examiner would have expected to see clear, significant Q waves in leads V1 to V3.  The definition of an anteroapical myocardial infarction is a Q wave
in leads V1 to V3, with or without involvement of lead V4.  Furthermore, an
anteroapical infarct would be consistent with disease in the mid to distal LAD artery, which was not found on coronary angiogram in August 2010.  The multiple EKGs in the military remained unchanged throughout service and did not show progression of any findings in the anterior leads, were not diagnostic for a silent heart attack, and were not diagnostic for the development of heart disease.  The Veteran had development of heart disease due to significant smoking, heavy consumption of alcohol, hyperlipidemia and hypertension.  These factors contributed substantially and materially to the Veteran later having a silent myocardial infarction and congestive cardiomyopathy.  The cardiologist felt that the heart disease was due to alcohol abuse.

The examiner further noted that the observed elevated red blood cell count (macrocytosis) while in service was not a manifestation of any underlying heart disease or lung disease and was due to chronic alcohol abuse.  Common causes of macrocytosis include alcohol abuse, liver disease, and hypothyroidism.  Service treatment records document that the Veteran engaged in excessive alcohol consumption.  He was encouraged to stop drinking in December 1985 and indicated on an August 1988 questionnaire that he had two to three drinks per day.  The examiner felt that the elevated red blood cell counts increased after military service due to an increase in alcohol consumption.

Regarding sleep apnea, the July 2015 VA examiner opined that it was less likely as not that the Veteran's sleep apnea had its onset during active service, or was caused by or otherwise etiologically related to active service, to include the elevated red blood cell count observed while in service.  The examiner wrote that there is no evidence in the STRs of signs or symptoms of sleep apnea.  At the separation examination the Veteran denied frequent trouble sleeping.  The sleep apnea was diagnosed 11 years after military service.  The Veteran's elevated red blood cell count (macrocytosis) was not a manifestation of underlying, undiagnosed sleep apnea, and was instead due to the Veteran's alcohol abuse.  

While the Veteran and the appellant argued that his sleep apnea and heart disease are related to service, including the elevated red blood cell count, they are not competent to make such a determination.  Their statements on etiology are therefore not afforded probative value.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir.2006)) (though the Federal Circuit held that lay evidence may be competent to establish a diagnosis of a condition, it did not state that lay evidence may be used to determine medical etiology).  There are no competent opinions of record indicating that there is a connection between a heart condition and sleep apnea and the Veteran's active service.  The July 2015 VA examiner's opinions discussed above can be given probative value because she considered the nature of the individual disabilities and the Veteran's individual history, including STRs.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl, 21 Vet. App. at 124.

Because the evidence preponderates against the claims of service connection for a heart condition and sleep apnea, the benefit-of-the-doubt doctrine is inapplicable, and the claims musts be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990). 

III.  Cause of Death

The appellant is seeking service connection for the cause of the Veteran's death.  The Veteran's death certificate states that he died on August [redacted], 2012 and that the immediate cause of death was end stage heart disease.  At the time of his death, service connection was in effect for left elbow bursitis, rated 10 percent disabling; tinnitus, rated 10 percent disabling; and a perforated right ear drum, rated as noncompensable. 

In order to establish service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was either the principal cause or a contributory cause of death.  See 38 U.S.C.A. §§ 1110, 1131, 1310 (West 2014); 38 C.F.R. §§ 3.303, 3.310, 3.312 (2014).  For a service-connected disability to be the principal (primary) cause of death it must singly or with some other condition be the immediate or underlying cause or be etiologically related.  Id.  For a service-connected disability to constitute a contributory cause it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994). 

As discussed above, the July 2015 VA examiner opined that it was less likely than not that the Veteran's heart condition had its onset during active service, or was caused by or otherwise etiologically related to his active service, to include as manifested by the elevated red blood cell count observed while in service, and the opinion can be given probative value.  See Nieves-Rodriguez, 22 Vet. App. at 304; Stefl, 21 Vet. App. at 124.

The Board finds that service connection for the cause of the Veteran's death has not been established.  There is no indication from the record, and the appellant has not argued, that any of the service-connected disabilities caused or contributed to the cause of death.  Furthermore, there are no competent opinions of record that the Veteran's heart condition, which was the cause of death, is related to service.  To the extent that the appellant is contending based on her own beliefs and familiarity with the Veteran's medical history that the cause of death is related to service, she is not competent to make such a determination.  Her statements on etiology are therefore not afforded probative value.  See Jandreau, 492 F.3d at 1376-77; citing Buchanan, 451 F.3d at 1331.  As the heart condition that caused the Veteran's is not related to service, service connection for the cause of death must be denied.


ORDER

Service connection for a heart disability is denied.

Service connection for sleep apnea is denied.

Service connection for the cause of the Veteran's death is denied.


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


